Title: From George Washington to Tench Tilghman, 11 August 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon Augt 11th—84.

I shall essay the finishing of my Green Ho. this fall; but find that neither my own knowledge, or that of any person abt me, is competent to the business.
Shall I, for this reason, ask the favor of you to give me a short detail of the internal construction of the Green House at Mrs Carrolls?
I am perswaded now, that I planned mine upon too contracted a Scale—My House is (of Brick) 40 feet by 24 in the outer dimensions—& half the width is disposed of for two rooms back of the part designed for the Green House; leaving

not more than about 37 by 10 in the clear for the latter. As there is no cover on the walls yet, I can raise them to any height.
The information I wish to receive is on the following points.
The dimensions of Mrs Carrolls Green House?
What kind of a floor is to it?
How high from that floor to the bottom of the Window frame?
What height the Windows are from bottom to top?
How high from the top to the Cieling?
Whether the Cieling is flat? or of what kind?
Whether the heat is conveyed by flues and a grate?
Whether the grate is on the out, or inside?
Whether the Flues run all round the House?
The size of them without, and in the hollow?
Whether they join the Wall, or are seperate from it?
If the latter, how far are they apart?
With any other suggestions which you may conceive it necessary to give.
I should be glad to hear from you on this subject soon, as I shall leave home on or before the first of Next Month on a journey to the Westward, and wish to give particular directions to the workmen before I go. I hope you will excuse the trouble the solution of these enquiries will occasion. I am—Dr Sir Yr most Obedt Hble Servt

Go: Washington


P.S. I have received the Carpenters Indentures.

